DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 (see Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (hereinafter “Moriya”) – US 2013/0302060.
	
Per claim 1, Moriya teaches an image heating apparatus (Fig. 1) that heats an image formed on a recording material, comprising:
a first rotating member (Fig. 1; heating unit 2; ¶49);
a second rotating member (Fig. 1; pressure roller 3; ¶48) that comes into contact with the first rotating member and forms a nip with the first rotating member so as to nip the recording material therebetween;
a heater (Fig. 1; heater 5; ¶49) that heats the nip;
a conductive sheet member (Fig. 6; spring contact 16a; ¶54) that is electrically connected with the heater by being disposed so as to overlap with a part of the heater (The spring contact 16a is configured to overlap with a part of the heater 5 because it contacts electrode 10b (Figs. 3(b) and 6; ¶54)); and
a restricting member (Figs. 4-6; dielectric housing 15 of connector 13 ¶53-54) that restricts relative positions between the sheet member and the heater while maintaining the electrically connected state between the sheet member and the heater; wherein the restricting member is configured so as to restrict a relative movement between the sheet member and the heater in a first direction which is a direction where the sheet member overlaps with a part of the heater, and to allow the relative movement in a second direction which is perpendicular to the first direction (The connector 13 is configured to restrict relative movement between the spring contact 16a and the electrode 10b in an overlapping direction while allowing relative movement between the spring contact 16a and the electrode 10b in an insertion direction that is perpendicular to the overlapping direction (Figs. 4-6; ¶53-54)).

Per claim 9, Moriya teaches the image heating apparatus according to claim 1, wherein the first rotating member is a tubular film (Fig. 2; ¶48), and wherein the heater is disposed on the inner side of the film.

Per claim 10, Moriya teaches the image heating apparatus according to claim 9, further comprising: a roller (Fig. 1; pressure roller 3; ¶48) that comes in contact with an outer surface of the film and forms the nip in cooperation with the heater through the tubular film.

Per claim 13, Moriya teaches an image forming apparatus, comprising: an image forming unit (Fig. 9; drums 26; ¶43) that forms an image on a recording material; and a fixing unit (Fig. 9; fixing device 1; ¶48) that fixes an image formed by the image forming unit on a recording material; wherein the fixing unit is the image heating apparatus according to claim 1.

7.	Claims 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda – US 2015/0277309.

Per claim 7, Kuroda teaches an image heating apparatus (Fig. 2) that heats an image formed on a recording material, comprising:
a first rotating member (Fig. 2; heating portion 20; ¶76);
a second rotating member (Fig. 2; pressing roller 33; ¶76) that comes into contact with the first rotating member and forms a nip with the first rotating member so as to nip the recording material therebetween;
a heater (Fig. 2; heater 29; ¶76) that heats the nip; and
(Figs. 3, 6, 8, and 11; combination of connection terminals 70 and 71; ¶131) that is electrically connected with the heater by being disposed so as to overlap with a part of the heater (The connection terminals 70 and 71 are configured to overlap with a part of the heater 29 (¶131));
wherein the sheet member includes a sheet side reinforcing land (Figs. 3, 6, 8, and 11; connection terminal 70; ¶131) which is disposed in a joining portion with the heater on the inner side of an electric connection portion with the heater disposed on the edge side of the sheet member, wherein the heater includes a heater side reinforcing land (Figs. 3, 6, 8, and 11; electrode 64; ¶131) which is disposed in the joining portion at a position facing the sheet side reinforcing land, wherein the sheet side reinforcing land and the heater side reinforcing land that face each other are joined (An “electric connection portion” is construed as the region where the connection terminal 71 contacts the electrode 65 of the heater 29 (Figs. 8 and 11).  On an inner side of the “electric connection portion,” the connection terminal 71 is configured to contact the electrode 64 of the heater 29 (¶131)).

Per claim 8, Kuroda teaches the image heating apparatus according to claim 7, wherein the sheet member includes a first sheet member connected with one edge of the heater and a second sheet member connected with the other edge of the heater, wherein the heater includes a first heater side reinforcing land which is joined with a first sheet side reinforcing land disposed in the first sheet member, and a second heater side reinforcing land that is joined with a second sheet side reinforcing land disposed in the second sheet member (The “second sheet member” is construed as the combination of connection terminals of the right side connector 54 which includes a connection terminal that is configured to contact an electrode 66 of the heater 29 (Fig. 4; ¶132)).

Per claim 11, Kuroda teaches the image heating apparatus according to claim 7, wherein the first rotating member is a tubular film (Fig. 2; heating pressing belt 25; ¶76), wherein the heater is disposed on the inner side of the film.

Per claim 12, Kuroda teaches the image heating apparatus according to claim 11, further comprising: a roller (Fig. 2; pressing roller 33; ¶76) that comes into contact with an outer surface of the film and forms the nip in cooperation with the heater through the tubular film.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Moriya and Nakayama – US 2015/0341985.

Per claim 6, Moriya teaches the image heating apparatus according to claim 1, wherein the heater includes: a substrate (Fig. 3; substrate 9; ¶49); and a plurality of heating resistors (Fig. 3; heat generating members 8a and 8b; ¶49), wherein the heating resistors generate heat by power supplied from a power supply via the restricting member (¶54).
However, Moriya does not explicitly teach the image heating apparatus wherein the plurality of heating resistors are disposed in a row along the longitudinal direction of the (Fig. 4; ¶65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat generating members 8a and 8b of Moriya such that they are comprised of a plurality of heat generating elements that are arranged along the longitudinal direction of the substrate 9.  One of ordinary skill would make such a modification for the purpose of generating heat in selected areas of a heater (Nakayama; ¶71).


Claim Objections
10.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the image heating apparatus according to claim 1, wherein, in particular, the restricting member includes a contact portion that comes into contact with the sheet member in one direction of the first direction and a contact portion that comes into contact with the holding member in an opposite direction of the one direction, and is configured so as to hold the sheet member, the heater and the holding member by the pair of contact portions.
Per claim 3, the prior art of record is silent on the image heating apparatus according to claim 1, wherein, in particular, the image heating apparatus includes a spacer member that is disposed between the restricting member and the sheet member.  Claims 4-5 are objected to due to their dependence on claim 3.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852